Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 1 of 36 PAGEID #: 584

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JONATHAN ELLINGTON TAYLOR, )
) Case No. 1:18-cv-00224-TSB
Plaintiff, )
) Judge Timothy S. Black
-V- )
)
SELECTION MANAGEMENT SYSTEMS, )
INC. d/b/a SELECTION.COM, )
)
Defendant. )

DECLARATION OF KASEY L. BOND IN SUPPORT OF DEFENDANT'S
MOTION FOR SANCTIONS AND MOTION TO COMPEL DOCUMENTS PURSUANT
TO RULE 45

I, Kasey L. Bond, hereby declare the following:

1. My name is Kasey L. Bond. I am over 21 years of age, of sound mind, capable of
executing this Declaration, and have personal knowledge of the facts stated herein, and they are
all true and correct.

2. I am an attorney with Keating Muething & Klekamp PLL, and represent the
Defendant Selection Management Systems, Inc. d/b/a Selection.com in the above-styled litigation.
My primary office is at One East 4" Street, Suite 1400, Cincinnati, Ohio 45202. I submit this
Declaration in support of Defendant’s Motion for Sanctions and Motion to Compel Documents
Pursuant to Rule 45.

3. On or about March 20, 2019, Defendant served Plaintiff's counsel with a Second
Set of Request for Production of Documents. RFPD No. 4 requested copies of Plaintiff's bank
records during the time period of January 2016 through August 2016. RFPD No. 1 requested
copies of all documents related to any prior litigation Plaintiff was involved in relating to any
background check performed on him, including any settlement agreements. A true and correct

EXHIBIT

a

 

2
5
Z
F
5
a
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 2 of 36 PAGEID #: 585

copy of Defendant’s Second Set of Request for Production of Documents is attached hereto as
Exhibit 5-A.

4, Plaintiff produced his financial records in response to Defendant’s RFPD No. 4.
Because of the sensitive information included in these records, Defendant is filing only excerpts
from these records showing numerous ATM withdraws at Horseshoe Casino, a trip to Las Vegas,
gambling at Fan Duel and large purchases. True and correct excerpts from Plaintiff's financial
records are attached as Exhibit 5-B.

= Plaintiff produced copies of settlement agreements resulting from prior lawsuits
filed by Plaintiff regarding other background checks that also included the incorrect conviction.

Because those settlement agreements were confidential, Defendant is not filing them but

 

 

 

 

 

 

 

 

summarizing them below:
Date Settlement Agreement
October 21, 2015 $32,000
November 19, 2015 $25,000
November 24, 2015 $29,500
February 19, 2016 $25,000
March 26, 2018 $21,250
July 17, 2018 $55,000
Undated $27,500

 

 

 

 

6. Immediately prior to beginning the depositions of Plaintiff's parents, Jonathan and
Loretta Taylor, Plaintiff's counsel notified me that Plaintiff would be withdrawing his claim that
financial distress resulted in him having to borrow money from his parents. Plaintiff's counsel
prefaced this statement by commenting that the deposition testimony of Mr. Taylor’s parents
would reveal that neither recalled loaning Plaintiff money.

7. Attached as Exhibit 5-C is a true and correct excerpt from Plaintiff's TQL payroll
records showing he was paid beginning on April 25, 2016 submitted by TQL in response to a

subpoena.
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 3 of 36 PAGEID #: 586

8. Attached as Exhibit 5-D is a true and correct excerpt from Plaintiff's personnel
records at the Unites States Postal Service submitted in response to a subpoena showing Plaintiff
was paid by the USPS through April 22, 2016.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on November 11, 2019.

re?

Kasey L. Bo fd)

9232390.1
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 4 of 36 PAGEID #: 587

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

JONATHAN ELLINGTON TAYLOR,
Case No. 1:18-cy-00224-TSB
Plaintiff,
Judge Timothy S. Black
-y-

SELECTION MANAGEMENT SYSTEMS,
INC. d/b/a SELECTION.COMB®,

DEFENDANT'S SECOND SET OF
REQUEST FOR PRODUCTION OF
DOCUMENTS TO PLAINTIFF
Defendant.

)
)
)
)
)
)
)
)
)
)
)

Defendant Selection Management Systems, Inc. d/b/a SELECTiON.COM®
(“Defendant”), by and through counsel, hereby propounds the following First Set of Interrogatories
and Requests for Production of Documents to Plaintiff, Jonathan Ellington Taylor, to be answered
separately and fully, under oath, within thirty (30) days.

DEFINITIONS

1. The terms “Selection,” the “Company,” or “Defendant” shall mean, Selection
Management Systems, Inc. d/b/a SELECTION.COM®, Defendant herein, and where applicable,
its shareholders, officers, directors, partners, agents, employees, consultants, representatives,
divisions, subsidiaries and affiliates.

2. The term “Plaintiff” or “you” shall mean Plaintiff Jonathan Ellington Taylor or
anyone acting on his behalf,

3. The term “Complaint” shall mean the Complaint and Jury Demand filed by Plaintiff
to initiate this case.

4. The term “document” as used in this request shall mean any kind of written,

handwritten, printed, typewritten, recorded or graphic matter, including originals, copies,

1 EXHIBIT

15-4

 
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 5 of 36 PAGEID #: 588

confirmation copies, copies which are not exact duplicates of originals, and drafts, and including,
telegrams, cables, telex messages, memoranda, notes, notations, work papers, transcripts, exhibits,
minutes, reports and recordings of telephone or other conversations, or of interviews, or of
conferences or other meetings, affidavits, statements, summaries, opinions, reports, studies,
analyses, evaluations, contracts, agreements, journals, statistical records, desk calendars,
appointment books, diaries, lists, tabulations, summaries, sound or video recordings, computer
printouts, data processing input and output, microfilms, all other records kept by electronic,
photographic or mechanical means, and things similar to any of the foregoing, however
denominated.

5. “Communication” means each and every disclosure, transfer or exchange of
information, whether oral or in writing, and whether in person, by telephone, by mail or otherwise,
including, but not limited to, discussions, meetings, statements, negotiations, inquiries, requests,
notices, responses, demands or complaints.

6. The term "and" has the meaning "and/or."

7, "Relating to" (or any form of the word "relate") shall mean, without limitation,
constituting or evidencing and directly or indirectly concerning, regarding, mentioning, discussing,
commenting upon, referring to, pertaining to, being connected with or reflecting upon the stated
subject matter.

8. The term "files" shall include both files maintained by the person identified in the
request or by his or her secretary and all files within which are filed or maintained the documents

that they have produced or received.
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 6 of 36 PAGEID #: 589

9. "Person" or "Persons" shall include natural persons, corporations, companies,
partnerships, limited partnerships, firms, proprietorships, joint ventures and any other type of legal
entity.

10. To "identify" or "state the identity of" a natural person or persons means to state
the following:

a. His or her full name, present or last known home and business address, and
present or last known telephone number;

b. The name and address of his or her present or last known employer and job
title; and

c. If such person(s) were affiliated with any party to this litigation during the
Relevant Period, the nature and dates of such affiliation.

11. To “identify" or "state the identity of" a Person other than a natural person or
persons means to state the legal title of that Person, any trade name used by that Person, and its
address.

12. To “identify” or "state the identity of’ a document(s) means to state the following:

a. The nature of the document (e.g., letter, memorandum, etc.);

b. The date of the document;

c. The general subject matter of the document;

d. The identity of the present or last known custodian of such document; and

€. If such document is no longer in existence, the date and circumstances of
its disposition.

13. To "identify" or "state the identity of Communication(s) means to state the

following with respect to each such Communication:
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 7 of 36 PAGEID #: 590

a. The date, place, time and mode (e.g., telephone conversation, face-to-face
conversation) of such Communication;

b. The identity of each Person participating in such Communication;

c. The nature, substance and subject matter of such Communication and what

was communicated by each participant therein; and

d. The identity of all documents relating to such Communication.
INSTRUCTIONS
1. If any document requested herein was formerly in the possession, custody or control

of Plaintiff and has been lost or destroyed, Plaintiff is requested to submit in lieu of each such
document a written statement which:

a. States in detail the nature of the document and its contents;

b. Identifies the Person who prepared the document and, if applicable, the
Person to whom the document was sent;

c. Specifies the date on which the document was prepared or transmitted; and

d. Specifies, if possible, the date on which the document was lost or destroyed
and, if destroyed, the conditions of and reasons for such destruction and the Person requesting and
performing the destruction.

2. If any claim is made that any document requested herein is privileged or constitutes
attorneys’ work product and production of any such document is refused, it is requested that in lieu
of each such document a written statement be submitted which:

a. Identifies the Person who prepared the document and, if applicable, the
Person to whom the document was sent;
b. Specifies the date on which the document was prepared or transmitted;

Cc. Identifies the subject matter of the document;
4
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 8 of 36 PAGEID #: 591

d. Describes the nature of the document (e.g., letter, telegram, notice, etc.);
and

e. States briefly why the document is privileged or constitutes work product.
Sufficient detail of the privilege should be provided, however, enabling the Court to rule on the
appropriateness of the claimed privilege.

3. A request to produce a document is a request to produce both the Original of that
document and every Duplicate of that document that in any manner differs from or contains
material in addition to the Original.

4, All documents shall be produced as they are kept in the usual course of business or
shali be organized and labeled to correspond with the categories in this Request.

5. Each numbered request for documents should be considered separately. Thus, any
overlapping among the requests does not restrict or limit the meaning of any other request.

SUPPLEMENTATION OF RESPONSES

Answers to the interrogatories and requests for production of documents hereby

propounded are sought on a continuing basis during the pendency of this action.

REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST NO. 1: Produce all documents related to any prior litigation you have been
involved in regarding any background check performed on you, including any settlement

agreements.

RESPONSE:

REQUEST NO. 2: Produce any and all documents related to any attempts you have made
to correct any background check that incorrectly listed a criminal conviction about you.

5
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 9 of 36 PAGEID #: 592

RESPONSE:

REQUEST NO. 3: Produce all documents that relate to, refer to or constitute background

checks previously performed on you.

RESPONSE:

REQUEST NO. 4: Produce all bank records from January 2016 through August 2016

showing all deposits and withdraws from your accounts.

RESPONSE:

REQUEST NO. 5: Produce any and all documents that relate to, refer to or evidence any

loan you obtained from family, friends or any institution from January 2016 through August 2016.

RESPONSE:

REQUEST NO. 6: Produce all credit card statements from January 2016 through August

2016.
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 10 of 36 PAGEID #: 593

RESPONSE:

REQUEST _NO. 7: Produce all documents that relate to, refer to or evidence any

application you made for unemployment benefits from January 2016 through the present.

RESPONSE:

Respectfully submitted,

/s/ Kasey LE, Bond
Kasey L. Bond (92235)

KEATING MUETHING & KLEKAMP
One East Fourth Street, Suite 1400
Cincinnati, OH 45202

Phone: 513.579.6400

Fax: 513.579. 6457

kbond@kmklaw.com
Attorney for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on November 20, 2018, the foregoing document has been served on
Plaintiffs counsel via electronic mail at the following address:

Matthew A. Dooley

O’ Toole, McLaughlin, Dooley & Pecora Co., LPA
5455 Detroit Road

Sheffield Village, Ohio 44054

Telephone: (440) 930-4001

Facsimile: (440) 934-7208
mdooley@omdplaw.com
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 11 of 36 PAGEID #: 594

Gregory Gorski

Gorski Law PLLC

Two Logan Square

100 N. 18% Street

Suite 300

Philadelphia, PA 19103
Telephone: (215) 330-2100
greg@greggorskilaw.com

Counsel for Plaintiff

ts/ Kasey L. Bond
Kasey L. Bond

9072545.1
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 12 of 36 PAGEID #: 595
CONFIDENTIAL

DDA Statement - 1-29-2016 - 1032372 - TAYLOR JON E.txt

1032372
jan 31, 2016
Pg lof 7
JON E TAYLOR 13
LORETTA M TAYLOR
200 ANGELA DRIVE
GERMANTOWN OH 45327
Ree aA Tes eee eee eee tee eee ete RSA AAEHAEAAAARAAARAASSESAES EE SAGER HE SAG SSH eee eee se

Privacy Notice - Federal law requires us to tell you how we collect,
share, and protect your personal information. our privacy policy has not
changed and you may review our policy and practices with respect to your
personal information at www, fnbgermantown.com or we will mat you a free
copy upon request if you call us at 1-800-246-0989.

SRASELOSASREAREE RSA AS SAAS Ae SS ee SS eHRe er srse keke heekektesatese sei rreet seakindkdaed

Lifetime Chkng

01/01/2016 Beginning Balance 10,482.36
12? Deposits/other Credits 4 19,088.46
104 Cchecks/Other Debits - 14,314.13
01/31/2016 Ending Balance 31 Days in Statement Period 15,256.69
we nee een Deposits/Other Credits ------~+----+--++-------+---
01/04/2016 Deposit 1,365.00
01/07/2016 Deposit 2,865.00
01/07/2016 ACH Deposit MSI SERVICES INC MSI 2269 36.00
01/08/2016 ACH beposit REALITY BASED GR AUTOPAY 32,00
01/11/2016 Deposit 9,857.15
01/19/2016 Deposit 25.00
01/19/2016 Deposit — 1,129.75
01/20/2016 ACH Deposit PAYPAL TRANSFER TRANSFER 973.94
01/21/2016 ACH Deposit MSI SERVICES INC MSI 2274 49.00
01/22/2016 ACH Deposit 555.00
ELLIS MANAGEMENT MYST SHOP 2016-01-07
01/26/2016 Deposit 2,200.00
01/31/2016 Accr Earning Pymt Added to Account 0.62
awn checks listed in numerical order; (*) indicates gap in sequence -------
Check Pate Amount check Date Amount
228 01/29 700.00 234 01/26 60.00
233* O1/12 51.00 235 01/28 30.00
manne en ee nn ee ee Other Debits ~--- ee -- ee renee re re ere
01/04/2016 Debit Card Debit 626.00
A*HORSESHGE CIN CINCINNATI OH #5443
01/04/2016 ATM Foreign Debit 103.50
4100 FAR HILLS DAYTON OH #5443
Page 1

TAYLOR - 0198

 
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 13 of 36 PAGEID #: 596

JON

01/05/2016
01/05/2016
01/05/2016
01/05/2016
01/06/2016

01/06/2016
01/07/2016

01/07/2016
01/07/2016
01/11/2016
01/11/2016
01/11/2016

01/11/2016
01/11/2016

01/11/2016
01/11/2016
01/11/2016
01/11/2016
01/12/2016
01/13/2016
01/14/2016

CONFIDENTIAL

DDA Statement - 1-29-2016 - 1032372 - TAYLOR JON E.txt

E TAYLOR

ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ATM Foreign Debit

INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER

2319 DAYTON PIKE GERMANTOWN OH #5443

withdrawal
Debit Card Debit

A*HORSESHOE CIN CINCINNATI OH #5443

ATM Foreign Debit

G-SEC VALET #3 CINCINNATI OH #5443

ATM Transaction Fee

G-SEC VALET #3 CINCINNATI OH #5443

Debit Card Debit

A*®HORSESHOE CIN CINCINNATI OH #5443

AT Foreign Debit
2319 DAYTON PIKE
AIM Foreign Debit

GERMANTOWN OH #5443

17 N MAIN ST GERMANTOWN OH #5443

withdrawal
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ATM Foreign Debit

INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER

17 N MAIN ST GERMANTOWN OH #5443

Page 3

1032372

Jan 31, 2016
Pg 3 cof 7

128.64
128,64
133.76
231.56

60.00

350.00
834.00

285.99
2.60
834.00
20.00
280.00

525.00
27.00

36.51
38.61
65.97
473.11
3.21
49,99
50.00

TAYLOR - 0200
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 14 of 36 PAGEID #: 597

JON

01/14/2016
01/14/2016
01/14/2016
01/14/2016
01/14/2016
01/15/2016
01/15/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
01/19/2016
x

DDA Statement -

E TAYLOR

ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACK Payment
PAYPAL INST

XFER
XAFER
XFER
AFER

AFER

AT Foreign Debit

2319 DAYTON
ACH Payment
PAYPAL INST

PIKE

XFER

Debit Card Debit
KROGER SPRINGBORO OH #5443
Debit Card Debit
KROGER MIAMISBURG OH #5443
Debit Card Debit
KROGER SPRINGBORO OH #5443
Debit Card Debit

A*HORSESHOE
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST

CIN CINCINNATI GH #5443

AFER
XFER
XFER
XFER
XFER
XFER
XFER
XFER
XFER

CONFIDENTIAL

1-29-2016 - 1032372

TAYLOR JON E.txt

1032372

Jan 31, 2016
Pg 40f 7

INSTANT
INSTANT
INSTANT
INSTANT

INSTANT

GERMANTOWN OH #5443

INSTANT

INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT

TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER

TRANSFER

TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER

TRANSFER

Page 4

2.38
57.00
96.49

233.81
743.22
60.00
26.68
3.00
323.00
350.00
626.00
10.00
10.97
15,38
57.99
90.00
119.98
165.27
309.86
530.00

TAYLOR - 0201
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 15 of 36 PAGEID #: 598

JON

01/25/2016
01/26/2016
01/26/2016
01/26/2016
01/26/2016
01/26/2016
01/26/2016
01/27/2016
01/28/2016
01/28/2016
01/29/2016
01/29/2016
01/29/2016
01/29/2016
01/29/2016
01/29/2016

DDA Statement ~- 1-29-2016 - 1032372

E TAYLOR

ACH Payment
PAYPAL INST XFER
Debit Card Debit

CONFIDENTIAL

TAYLOR JON E. txt

A*HORSESHOE CIN CINCINNATI OH #5443

AT Foreign Debit
2319 BAYTON PIKE
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST XFER
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST XFER
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST XFER
ACH Payment

XFER

XFER

XFER

PAYPAL INST XFER
ATM Foreign Debit

HORSESHOE CASING
ATM Foreign Debit

1? N MAIN ST GERMANTOWN OH #5443

ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER

ATM Transaction Fee
HORSESHOE CASINO

| Total Overdraft Fees |

Jan 31, 2016
Pq Gof 7
476.00
INSTANT TRANSFER
834.00
30.00
GERMANTOWN OH #5443
4.82
INSTANT TRANSFER
7.80
INSTANT TRANSFER
61.80
INSTANT TRANSFER
69.22
INSTANT TRANSFER
74.60
INSTANT TRANSFER
2.38
INSTANT TRANSFER
24.04
INSTANT TRANSFER
285.99
CINCINNATI OH #5443
300.00
3.00
INSTANT TRANSFER
9,99
INSTANT TRANSFER
18.31
INSTANT TRANSFER
2.00
CINCINNATI OH #5443
Total For | Total | Previous |
This Period | Year-to-Date | Year Total
00 | § 00 | § .00 |
$ oo | § OO | § 0 |
1032372
Page 6

TAYLOR - 0203
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 16 of 36 PAGEID #: 599
CONFIDENTIAL

DDA Statement -

JON E TAYLOR

------- Checks Tisted in numerical order;

check

eo tee ww ee ee ee ee eee eee ee

Date

2-29-2016 - 1032372 - TAYLOR JON E.txt

Amount

See ee ew eee ee ee ee ee

02/01/2016 bebit Card Debit

GCA*SANTA FE ST LAS VEGAS

02/01/2016 Debit Card Debit

GCA*LAS VEGAS H LAS VEGAS

02/01/2016 ATM Foreign Debit

3000 PARADISE ROAD US LAS

02/01/2016 ATM Foreign Debit

3340 S HIGHLAND LAS VEGAS

02/01/2016 ATM Foreign Debit

02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016

4949 N RANCHO DRIVEUS LAS

ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST

XFER
XFER
AFER
XFER
AFER
XFER
XFER
XFER
XFER
XFER
XFER
XFER

INSTANT
ENSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT

check

NV #5443

NV #5443

VEGAS NV #5443

NV #5443

VEGAS NV #5443
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER

Page 2

1032372

Feb 29. 2016
Pq 2 of 8

(*) indicates gap in sequence -------
Date

2437 02/29
Debits ~---------.-.

Amount

wee ee ee eee

100.78
100.78
100.78
100.78
100.78
100.78
160.92

TAYLOR - 0206
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 17 of 36 PAGEID #: 600

JON

02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/01/2016
02/02/2016

02/02/2016
02/02/2016

02/02/2016
02/02/2016
02/02/2016
02/02/2016
02/02/2016
02/02/2016
02/02/2016
02/02/2016
02/02/2016

Ss

CONFIDENTIAL

DBA Statement - 2-29-2016 - 1032372 - TAYLOR JON E.txt

E TAYLOR

ACH Payment
PAYPAL INST XFER INSTANT TRANSFER

ACH Payment
PAYPAL INST XFER INSTANT TRANSFER

ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL EZINST XFER INSTANT TRANSFER
ATM Transaction Fee

3000 PARADISE ROAD US LAS VEGAS NV #5443

ATM Transaction Fee

4949 N RANCHO DRIVEUS LAS VEGAS NV #5443

ATM Transaction Fee

3340 S HIGHLAND LAS VEGAS NV #45443
Debit Card Debit |

K KEL INC 4 LAS. VEGAS NV 45443
withdrawal
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment .

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
ACH Payment i

PAYPAL INST XFER INSTANT TRANSFER

ACH Payment
PAYPAL INST XFER INSTANT TRANSFER

Page 3

1032372

Feb 29, 2016
Pg 30f 8

100.96
101.68
101.68
101.68
101.99
101.99

2.00

2.00

2.00
230.00

600.06
2.13

4,40
6.48
7.98
8.20
8.92
29.91
100.96
100.96
100,96

TAYLOR - 0207
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 18 of 36 PAGEID #: 601

JON

CONFIDENTIAL

DDA Statement - 2-29-2016 - 1032372 - TAYLOR JON E.txt

E TAYLOR

02/03/2016 Debit Card Debit
TLASER JEWELERS DAYTON OH #5443

02/03/2016
02/03/2016
02/03/2016
02/03/2016
02/03/2016
02/04/2016
02/04/2016
02/04/2016
02/04/2016
02/04/2016
02/04/2016
02/04/2016
02/04/2016
02/04/2016
02/04/2016
02/05/2016
02/08/2016
02/08/2016
02/09/2016

ACH Payment

PAYPAL INST XFER INSTANT TRANSFER

ACH Payment

PAYPAL INST XFER INSTANT TRANSFER

ACH Payment

PAYPAL INST XFER iNSTANT TRANSFER

ACH Payment

PAYPAL INST XFER INSTANT TRANSFER

ACH Payment

PAYPAL INST XFER INSTANT TRANSFER
Bebit Card Debit ,
DOLLAR-GENERAL GERMANTOWN OH #5443
Debit Card Debit
SPEEDWAY 07409 FRANKLIN OH #5443
Debit Card Debit
CHIPOTLE 1280 SPRINGBORO OH #5443
Debit Card Debit
A“HORSESHOE CIN CINCINNATI OH #5443

ACH Payment

PAYPSL INST XFER INSTANT

ACH Payment

IAT PAYPAL GUAN ZONG BIN

ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST
ACH Payment
PAYPAL INST

XFER
XFER
XFER
XFER
XFER
XFER
XFER
XFER

INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT
INSTANT

TRANSFER
CN*201901\
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER

Page 4

1032372

Feb 29, 2016
Po 40F 8

16.09
6.59
8.11

22.77

26.41

270.00
2.15
2.98
7.80

§34.00
6.00
8.67

18.03

70.45

131.74

153.18

150.00
3.50

90.96
2.38

TAYLOR - 0208
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 19 of 36 PAGEID #: 602

JON

02/24/2016
02/24/2016
02/24/2016
02/24/2016
02/25/2016
02/25/2016
02/25/2016

02/26/2016
02/26/2016

02/26/2016
02/26/2016
02/29/2016
02/29/2016
02/29/2016
02/29/2016
02/29/2016
02/29/2016
02/29/2016
02/29/2016
02/29/2016
02/29/2016

2

CONFIDENTIAL

DDA Statement ~ 2-25-2016 ~ 1032372

E TAYLOR

ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
withdrawal
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ATM Withdrawal

INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER

INSTANT TRANSFER

INSTANT TRANSFER

INSTANT TRANSFER

INSTANT TRANSFER

BURSTA SDN SHENZHEN CN #5443

ATM Withdrawal

BURSTA SDN SHENZHEN CN #5443

Debit Card Debit

BURSTA SON SHENZHEN CN #5443

Debit Card Debit

BURSTA SDN SHENZHEN CN #5443

Debit Card Debit

A*HORSESHOE CIN CINCINNATI OH #5443

ATM Foreign Debit

2319 DAYTON PIKE
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER
ACH Payment

PAYPAL INST XFER

GERMANTOWN OH #5443
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER
INSTANT TRANSFER

Page 7

- TAYLOR JON E.txt

Feb 29, 2016

Po

7of 8

5.36
19.29
28.60

572,21

2.58

5.38
25,64

100.00
8.14

13.16
42.23
0.66
1.16
82.91
145.10
834.00
300.00
3.15
5.20
7.80
41.92

1032372

TAYLOR - 0211
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 20 of 36 PAGEID #: 603

JON

03/28/2016
03/28/2016
03/28/2016
03/28/2016
03/28/2016
03/28/2016
03/28/2016
03/28/2016
03/28/2016
03/28/2016
03/29/2016
03/25/2016
03/29/2016
03/29/2016
03/30/2016
03/30/2016
03/30/2016
03/30/2016
03/30/2016
03/30/2016

>

CONFIDENTIAL

DDA Statement - 3-31-2016 - 1032372

E TAYLOR

ACH Payment

PAYPAL INST XFER INSTANT
ACH Payment

PAYPAL INST XFER INSTANT
ACH Payment

PAYPAL INST XFER INSTANT
ACH Payment

PAYPAL INST XFER INSTANT
ACH Payment

PAYPAL INST XFER INSTANT
ATM Transaction Fee

VIGOMKP 86664605010NG GB
ATM Transaction Fee

VIGOMKP B666460501DNG GB
ATM Transaction Fee

VIGOMKP 8666460501LDNG GB
ATM Transaction Fee

VIGOMKP 86664605010NG GB
ATM Transaction Fee

DIRECTOLLEMEDIA +18663986922 DE #5443

Debit card Debit

A*HORSESHOE CIN CINCINNATI OH #5443

ATM Foreign Debit

HI LMT SLOTS #1 CINCINNATI oti #5443

ACH Payment
PAYPAL INST XFER INSTANT

ATM Transaction Fee

HI LMT SLOTS #1 CINCINNATI GH #5443

ATM Withdrawal

DIRECTOLLEMEDIA +18663986922 DE #5443

Debit Card Debit
USPS 3828140802 FRANKLIN
Bebit Card Debit

TRANSFER
TRANSFER
TRANSFER
TRANSFER
TRANSFER
#5443
#5443
#5443
#5443

TRANSFER

OH #5443

WM SUPERCENTER MORAINE OH #5443

Debit Card Debit

WM SUPERCENTER MORAINE OH #5443

Debit Card Debit

DIRECTOLLEMEDIA +1866398692? DE #5443

Debit Card Debit

UNITED 016 800-932-2732 TX #5443

Page 6

- TAYLOR JON E.txt

Mar 31, 2016

Pg

60f 8B

4.49
8.75
11.40
28,44
530.00
2.00
2.00
2.00
2.00
2,00
522.00
285.99
335.00
2.00
0.96
7.88
100.62
100.62
119.99
545.76

1032372

TAYLOR - 0218
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 21 of 36 PAGEID #: 604

CONFIDENTIAL

— ) frbgermantown
7 c ne

SOW EBAY IOR

WS/10/2028
G$/10/8626
08/11/2016
O5/12/Z016
GCEY1E Sehis
05/13/2026
CS/13/2018
08/13/2016
5/16/2016

GS/ie/

hh

O16

Gy

OS /1e/202e

O5/1Lé/2026
05/16/2016
05/16/2016
O5/1é/2016
BS/Le Sl Le
nS/1es20i16

Gh/1é6/E018

ACH Faynent

PAYPAL INST NFER INSTANT TRANEPEP,

wilh Payment

WES TRITT FEE $00.85 CONLNE TPRNSFERESES:

ACH Payment

FASPAL INST XFER INSTANT TRANEPER

ACH Payment
FAYVPAL INS

ACH Payment
PAYPAL INST UIFER

4TH Foreign Debit

INESTAUT

SPER INSTANT TRANZPER,

TRANEPER,

$730 HO DIETE DR PAYTON OH #5443

ACH Payment.

PAYPAL INST XFER INSTANT TRAWEFER

ATM Transaction Fee

5730 N DIXIE DR DAYTON OH #5443

Debit tard Debit
”A* HORSE SHOR TIN
Debit Card Debit

A*HORSESHCE ITN CENCEINWATI OH #F44

42 Foreign Dekit

2342 DAYTC?M PIKE GERMANTOWN On #5442

ATM Parelgn Debit

TRECINHATI OH #54243

17 N MAIN ST GEPMANTOWH OH #5443

47H Payment

PAYPAL INS? IFER
ACH Payment

BAYPAL INST 2FER
ACH Fayment

PAYPAL INST XFER
ACH Payanent

PAYPAL IHG? EFER
42H Payment

PAYEAL INST XFER,
ACH Peyment

PAVEAL INST EPER
ATH EFayment

PAYPAL INST =SFER
ACH Payment

PAYPAL ITHST 2FER

INSTANT

INSTANT

LHSTART

THESTANT

INSTANT

INSTANT

INSTANT

IMBTANT

TRANSFER

TRANEFEF.

TRANSPEP.,

TRAMSPEP,

TRANSFER,

TRANSPESE,

TRANSFER

TRANSFER

i
wy

a
th
a

413.00
20,66

160,60

71,18

TAYLOR - 0229
1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 22 of 36 PAGEID #: 605
Case: v GONEIDENTIAL

DDA Statement - 6-30-2016 ~- 1032372 - TAYLOR JON E.txt

1032372
Jun 30, 2016
Pg 4of 6
JON E TAYLOR

06/23/2016 ACH Payment 20.88
PAYPAL INST XFER INSTANT TRANSFER

06/24/2016 IB Transfer w/D 10.00
Transfer to checking ***9371 from chec 000

06/24/2016 ACH Payment 1.79
PAYPAL INST XFER INSTANT TRANSFER

06/24/2016 ACH Payment 7,80
PAYPAL INST XFER INSTANT TRANSFER

06/24/2016 ACH Payment 12.08
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ATM Foreign Debit 65.99
LEFT OF CAGE 2 CINCINNATI OH #5443

06/27/2016 ATM Foreign Debit 105.99
G-SECTION NEAR VALET 3 CINCINNATI OH #5443

06/27/2016 ATM Foreign Debit 105.99
H-SECTION NEAR BUFFET CINCINNATI OH #5443

06/27/2016 ACH Payment 1.91
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ACH Payment 3.38
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ACH Payment 5.46
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ACH Payment 5.77
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ACH Payment 12.02
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ACH Payment 14.50
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ACH Payment 15.65
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ACH Payment 19.99
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ACH Payment 355.60
PAYPAL INST XFER INSTANT TRANSFER

06/27/2016 ATM Transaction Fee 2.00
G~SECTION NEAR VALET 3 CINCINNATI OH #5443

06/27/2016 ATM Transaction Fee 2,00
H-SECTION NEAR BUFFET CINCINNATI OH #5443

06/27/2016 ATM Transaction Fee 2.00
LEFT OF CAGE 2 CINCINNATI OH #5443

3

1032372

Page 4

TAYLOR - 0236
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 23 of 36 PAGEID #: 606

Transaction History is PayPal

April 01, 2016 through August 31, 2016

Jon Taylor
Jtiee007@aci.com

 

 

 

 

 

Data Description Status Gurrency Gross Fes Net
04/01/2016 a Pending USD -1.00 0.00 -1.00
04/01/2016 eon Pending USD -20.87 0.00 -20.37
oanrv2016 is cpnsracenenentase Pending USD 3.86 0.00 -3.86
04/01/2016 andi teesseuWonentee Pending usp -28.29 0.00 -28.20
o4io1s2016 Mass Pay Payment: Dynamic Advantage, Inc. Gompleted usp 407.23 0.00 107.23

ID: BB413195D¥2016147

 

General PayPal Debit Card Transaction: BEST BUY
04/01/2016 00002741 Completed USD 42.89 0.00 42.89

ID: 8D6247354K 1270528

General Authorization
04/01/2016 ID: 24F98450xK7092022 Completed USD 42.89 6,00 42.89

General PayPa! Debit Card Transaction: MIDAS 612
04/01/2016 SALEM Completed USD -53.61 0.60 -63.61

ID: 960124687L566932K

General Authorization
04/01/2016 ID: 2EB30673D92226047 Completed USD 53.61 0.00 -53.61

General PayPal Dabit Card Transaction: SPEEDWAY
04/07/2016 09365 DAY Gompleted ~ USB “2.99 0.00 -2.99
ID: 43032702PW500421C

General Authorization Completed usD -2.99 0.00 -2.90

04/01/2016 iD: 7AH68145MB766923T

General PayPal Debit Card Transaction: CHIPOTLE
04/01/2016 0126 Complated USD 7.80 0.00 -7.80

IB; 29X51713L7434631V

 

 

 

 

 

04/01/2016 ee Pending USD 7.80 0.00 7.80
04/01/2018 a Completed usp 7.80 0.00 -7.80
canoe eta asveariann Transaction: FANDUEL pleted USD -270.00 0.00 -270.00
04/01/2016 eo oe Pending usp 270.00 0.00 270.00
04/01/2018 oat aeaieay 4 Completed usp -270.00 0.00 -270.00
April 01, 2016 through August 31, 2016 Page 4

TAYLOR - 0300
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 24 of 36 PAGEID #: 607

Transaction History
April 01, 2016 through August 31, 2016

| PayPal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Description Status Currency Gross Fee Net
Bank Deposit tp PP Account .
04/02/2016 ID: 7E158277K18651915 Pending USD 2.26 0.00 2.28
Mobile Payment: Ryan Hampton
04/02/2016 ID: 83195572M724390U Completed USD -10.00 0.00 -10.00
Bank Deposit to FP Account
04/03/2015 ID: 1R307418VE608733E Pending USD 109.06 0.060 109.00
Website Payment: FanDuel Deposits LLC
04/03/2016 ID: 1D8725541.19939525 Completed Usb -109.00 0.00 ~108.00
General PayPal Debit Card Transaction:
04/03/2016 SXM*SIRIUSXM.COM/ACCT Completed USD -5.53 0.00 6.53
ID: 2V¥79481TT1787101
Bank Deposit to PP Account
04/03/2016 ID: 8NO71840RE3702127 Pending USD 5.53 0.60 5.53
General Authorization
04/03/2016 ID: 62F47887DU302422H Completed USD 5.53 0.00 -5.53
General PayPal Debit Card Transaction:
04/03/2016 SXM*SIRIUSXM.COM Complated UusB -8.76 0.00 -8.76
ID: 2W7487496N9822028
Bank Deposit to PP Account .
04/03/2016 ID: 1ND97871W52523320 Pending USD B.76 0.00 8.76
; General Authorization
04/03/2076 ID: 1¥R5249848203054R Completed USD 8.76 0.06 8.76
General PayPal Debit Card Transaction: SPEEDWAY
04/03/2016 08014 23 Completed usp -29.26 6.00 -29.26
ID: 3BVOS078KX851964W
Bank Deposit to PP Account
04/03/2016 ID: 27£8099281459791D Pending USD 29.26 0.00 29.26
Seneral Authorization
04/03/2016 1D: 5JP88722987787718 Complated USD -1.00 0.00 -1.00
PayPal Debit Authorization
04/03/2016 ID: 40R17@57N2486851F Pending USD -3.38 0.00 -3.38
Debit Card Cash Back Bonus
6404/2016 ID: 0587654611061232V Completed USD 22.34 0.00 22.34
Genera! Payment. Taylor Solutions
04/04/2016 ID: ATB53635GL218234G Completed UsD 8.98 0.00 8.98
Mass Pay Payment: FanDuel Deposits LLC
04/04/2016 ID: SC7E4925T00a88440 Completed USD 200.00 0.00 200.00
General PayPal Debit Card Transaction:
04/04/2016 SXM*SIRIUSXM.COM/ACCT Completed USD -28.29 0.00 -28.29
ID: 546607429V602013K
Page 2

April 01, 2016 through August 31, 2016

TAYLOR - 0301
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 25 of 36 PAGEID #: 608

Transaction History Bg PayPal

April 01, 2016 through August 37, 2016

Date Description Status Currency Gross Fee Net

General Authorization
04/04/2016 ID: OG185558UW9596826 Completed USD . -28,.29 0.00 -28.29

General PayPal Debit Card Transaction: OFFICE
04/04/2016 DEPOT #84 Completed usD -20.37 0.00 -20.47
ID: 813621204V§43720L

General Authorization
04/04/2016 ID: 4XP3448788347933M Completed USD -20.37 0.00 “20.37

Generali PayPal Debit Card Transaction: AUNTIE
04/04/2016 ANNE'S OH113 Completed USD -3.86 0.00 -3.86

ID: 7P389968M6435470M

 

General Authorization
04/04/2018 oa ene ay eoeoaer Taz Completed usp “3.86 9.00 -3.86
0405/2016 Void of Authorization Reversed usD 1.00 0.00 -1.00

ID: 41 29546F 4648452

 

General PayPal Debit Card Transaction: TACO BELL
04/05/2016 000100015297 Completed UsD “3.38 0.00 3.38
. ID: 8%6207785D610772F

 

 

 

 

 

 

 

 

04/05/2016 aoe es veorlndseen tg Completed USD -3.38 0.00 -3.38
04/06/2016 le one Completed USD “175.24 0.00 176.24
oaras/20%6 dierent Pending USD -122.04 0.00 -122.04
04/08/2018 ‘ee vyotnaNoneetoW PayPal Pending USD 0.18 0.00 O18
04/06/2016 oo edaet iKoneaaaon Pending USD -203.43 0.00 -203.43
04/06/2016 Seem ter a Pending USD -203.41 0.00 -203.41
04/06/2016 ee Pending USD 109,00 0.00 109.00
04/06/2018 te AEC ee Deposits Ag Completed usp -109.00 0.00 -109.00
osoer201e PayPal Debit Authorization Pending USD 4.00 0.00 1.00

ID: 4FP6B63SLW7 707629

 

PayPal Debit Authorization :
04/06/2016 ID: sce09S4ME141960D Pending USB 2.99 0.00 2.99

General PayPal Debit Card Transaction
04/06/2016 ID: SVP86061W7368523S Completed USD 2.99 0.06 2.99

April G1, 2076 through August 31, 2016 Page 3

TAYLOR - 0302
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 26 of 36 PAGEID #: 609

Transaction History og Pa yPal

April 01, 2016 through August 31, 2016

 

 

 

 

 

Date Description Status Currency Gross Fea Net
04/08/2018 Taeteeeee Pending USD 2.99 0.00 2.99
oasoerzote so scUsbooaME14 19600 Completed usD -2.99 0.00 -2.99
0407/2016 yacspons peeeainanls Pending USD 109.00 0.00 109.60
04/07/2016 fo lence Deposits LUC Completed usD 109.00 0.00 -109,00
04/07/2016 Reversal of General Account Hold: PayPat Completed usp 0.18 0.00 0.18

iD: OXMG687688638151S

 

General PayPal Dabit Card Transaction:
04/07/2016 BIDETSTEED SPG Completed USD -128.41 0.00 -128.41
ID: 4P6 T0693YW227880)

Bank Deposit to PP Account .
04/07/2016 ID: SDXS00658K925833K Pending USD 128.23 0.00 128.23

General Authorization
04/07/2016 ID: SHE43908B9101440U Completed USD -122.04 0.00 ~122.04

General PayPal Debit Card Transaction:
04/07/2016 SiIDETSTEED SPG Completed USD -214.04 0.00 -214.04
ID: 1WiG081595WS875s24,

 

, Bank Deposit to PP Account
04/07/2016 iD: 47988933KR858814K Pending Usp 214.04 0.00 214.04
oa7rzo1g General Authorization Completed usD -203.43 0.00 -203.43

ID: 7A24951 1KC254902X

 

General PayPal Debit Card Transaction:
04/07/2016 BIDETSTEED SPG Completed USD -214.02 0.00 “214.02

ID: 148167750E8055452E

 

 

 

 

 

 

04/07/2016 Toen Nncaeawesgabeoe Pending usD 214.02 0.00 244.02
04/07/2016 eee — Completed usD -203.41 0.00 203.44
04/07/2016 Te a eet mioaten Pending USD -2.38 0.00 2.38
04/08/2016 Paceline Pending usD ~3.20 0.00 -3.20
04/08/2016 leotanousecan Pending uSD 109.00 0.00 408.00
04/08/2016 ae eee Depostis|LE Completed usD -109.00 0.00 ©=— 108.00

Page 4

April 01, 2016 through August 31, 2016
TAYLOR - 0303
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 27 of 36 PAGEID #: 610

Transaction History - PayPal

April 01, 2016 through August 31, 204

Date Description Status Currency Gross Fee Net

General Authorization: Overstock.com Pending usb “12.71 0.00 12.71

S4N2I2018 1 o4v7068900%5500027

 

 

 

 

 

 

 

04/12/2016 iD 7OaaesgRnStoanen neation: PayPal Pending usp 271 0.00 271
0412/2016 Pome Hold: PayPal Completed usp 271 0.00 271
04/12/2016 ee Completed Usp 10.00 0.00 10.00
04/12/2016 iteersuaetie, Onneam Completed usp 1271 0.00 1271
04/12/2016 Too tyrone cterstock.com Completed usp 1271 0.00 A271
04/12/2016 Dineen ineerrenional Completed usD 29.00 0.00 29,00
04/12/2016 eee conceteeee Completed usD 109.00 0.00 109.00
04/12/2018 Reversal of General Account Hold: PayPal Completad usp 1.00 0.00 1.00

ID: BYC70824NP392243V

 

General PayPaf Debit Card Transaction: SPEEDWAY
O4122016 08014 23 Completed USD -32.65 0.00 ~32.65

ID: 84E70723UC3008057

General Authorization
04/12/2016 ID: 9WL37292471004728 Completed usD -1.00 0,00 -1.00

Reversal of Genaral Account Hold: PayPal

1D: 55M52116RE296303R Completed USD 46.87 0.00 46.81

04/12/2016

General PayPal Debit Card Transaction: MAX &
04/12/2016 ERMAS MILLER LA Completed USD -51.81 0.00 -51.81
ID: 1TDO4384XKA9101747

 

 

 

 

 

 

 

04/12/2016 Sovran . Completed USD 48.81 0.00 46.81
04/12/2016 eee nwa Hold: PayPal Completed usp 109.00 0.00 109,00
04/12/2016 TO eee eee aneactoe CaN aE completed usp -108.00 0.00 -109.00
04/12/2016 ER Completed USD -109.00 0.00 -109.00
0413/2018 Tea eenarozation Pending usp 2.60 0.00 2.80
04/13/2016 cae PayPal Pending usD -9.60 0.00 2.60
April 07, 2016 through August 31, 2016 Page 7

TAYLOR - 0306
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 28 of 36 PAGEID #: 611

Transaction History & PayPal

April 01, 2016 through August 31, 2016

 

 

 

 

 

Date Description Status Currency Gross Fee Net
04/13/2016 ee aioaaeopater Pending Usb -25.00 0.00 -25.00
04/13/2016 ee PayPal Pending usD -25,00 0.00 -25.00
04/19/2016 Se veer ite Pending usD -245,00 0.00 -245.00
04/13/2018 a PayPal Pending usp 89.38 0.00 -89.38
o4risizo16 eeversal of General Account Hold: PayPal Completed usD 4.09 0.00 4.09

ID: 3V'¥48644CS8072143

 

General PayPal Debit Card Transaction: TACO BELL
04/13/2016 0600100015297 Completed USD ~4.09 0.00 4.09
ID: 1Y66072622075762V

 

 

General Authorization
0471372016 eee a reet794c Completed usp -4.09 0.00 4.08
PayPal Debit Authorization
041412018 OO ee noevivocatt Pending usp 59.00 0.00 59,00
04/14)2016 Reversal of General Account Hold: PayPal Completed USD 9.60 0.00 9.60

IB: SM315656U5003622R

 

General PayPal Debit Card Transactian: SUNOCO
04/14/2016 0224480600 OPS Gompleted USD -9.60 0.00 -9.60
ID: 808148862V8344039

 

 

 

 

 

 

 

 

 

04/14/2016 Cee Completed USD 9.60 0.00 8.60
04/14/2018 BOON emsewe PayPal Completed usp 25.00 0.00 25.00
04/14/2016 Se tee Transaction: FANDUEL  (nteted usp 28.00 0.00 -28.00
04/14/2016 ei roroeenonet2t Completed usp -25.00 o.00 -25.00
04/14/2018 Hee enseonononanae. neki laste Completed usD 89.38 0.00 89.38
04/14/2016 ee ee Transaction: EANDUEL Completed usp -245.00 0.00 -245.00
04/14/2016 Wcoiesaaseceen Pending usp 155.62 0.00 155.62
04/44/2016 eee Compietad usD 245,00 0.00 -245.00
04/15/2018 Tao atasioeusase Pending USD 6.66 0.00 6.68
April 01, 2016 through August 31, 2016 Page 8

TAYLOR - 0307
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 29 of 36 PAGEID #: 612

Transaction History & PayPal

April 01, 2016 through August 31, 2016

Date Description Status Currency Gross Fee Net

PayPal Debit Authorization Pending usD -11,84 0.00 “11.84

O#1872016 1D. 4VX43506RT0787635

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0415/2016 WD onS7aeonewossaeuy Pending USD 279 0.00 -2.79
04/15/2018 Dy BTMoDabieKeseraan Pending usp 72.94 0.00 72.94
04/15/2016 Sa Pending USD ~1.00 0.00 “1.00
04/16/2016 CoE pa —— Completed USD 26.36 0.00 26.36
04/16/2018 To orarognoacions? aay Reversed usD 72.94 0.00 72.94
04/16/2016 ip ossnanaueaienen Completed usD 163.06 0.00 163.06
04/16/2016 ia reste Oeil Completed usp 163.08 0.00 163.06
04/16/2016 Te aneyaenysecrrecaeaa Pending USD 7.80 0.00 7.80
04/16/2016 TO conan ee nia pore tization: PayPal Pending USD -7.80 0.00 7.80
04/17/2016 oe arraod tevenerage’ Pending usD 4.02 0.00 492
04/17/2016 eee PayPal Pending USD 4.92 0.00 4.92
04/17/2016 D UMBrriboveeunoor Pending sD 4.58 0.00 4,58
04/47/2016 inoue PayPal Pending usD 458 0.00 4.58
04/17/2016 eee Pending usb 3.19 0.00 3.19
04/17/2016 Coa PayPal Pending USD 3.19 0.00 3.19
04/17/2016 hn. eueone te Oneonuan Pending Te 2.99 0.00 -2.99
04/17/2016 Account Hold for Open Authorization: PayPal Pending usD 2.99 0.00 -2.99

ID: 4¥172929HF978883F

 

Ganeral PayPal Dabit Card Transaction: DAIRY
0447/2016 QUEEN Completed USD -2.79 0.00 “2.79

ID: OHL186077H641311X

Page 9

April 01, 2016 through August 31, 2016
TAYLOR - 0308
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 30 of 36 PAGEID #: 613

Transaction History & PayPal

Aprii Of, 2016 through August 31, 2016

 

 

 

Date Description Status Currency Gross Fee Net
04/20/2018 Toe eaten Pending usD 40.00 0.00 10.00
04/20/2016 erect dnote Completed USD ~10.00 0.00 -10.00
oa2o2o16 PayPal Debit Authorization Pending USD -187.00 0.00 “187.00

ID: TYN63381V0160550U

 

Genera! PayPal Debit Card Transaction: TACO BELL
04/20/2018 000100015297 Completed Usb -3.38 0.00 “3.38
ID: 2096742892138103F

 

Bank Daposit te PP Account
042020 Oe eee Mnyeeeror Pending usD 3,38 0.00 3.38
o4i20/2016 General Authorization Completed uso 3.38 0.00 3.38

ID: 7P484363UD536042E

 

Genera’ PayPal Debit Card Traneaction:
04/20/2016 AMAZONPRIME MEMBERSH'P Completed Usb -52.55 0.00 -52.55
ID: 5AP32097J5696904M

 

Bank Deposit to PP Account .
04/20/2018 1D nsgannanRa4 tes44n Pending usD 52.55 0.00 52.55
oar2oro1e General Authorization Completed usD -52.55 0.00 52.55

ID: 42370453X56346008

 

General PayPal Debit Card Transaction:
04/20/2016 FANDANGO.COM Completed USD -21.00 0.00 -21.00
ID: O7%34212RV066301K

 

 

 

 

 

04/20/2016 Neneh eseaeucoscenie Pending usD 21.00 0.00 21.00
04/20/2016 oo vpueeaseyee' sor Completed USD 21.00 0.00 -21.00
04/20/2016 ae RAVE 1103 Completed USD 30.00 0.00 -30.00
04/20/2016 eee eee nRNtoaeoy Pending usp 30.00 0.00 30.00
04/20/2016 eee Completed usD -30.00 0.00 -30.00
o4zorzo1g Mass Pay Payment: IntelliShop Completed uso 51.00 0.00 51.00

ID: 1WBO5590F3404954H

 

General PayPal Debit Card Transaction: SP * VITALY

 

 

04/21/2016 DESIGNLTD Completed usD -188 87 0.00 -188.87
{D: SRA7BS685SE28579 1A
Bank Deposit to PP Account :
497.87 0.00 137.87
O4/212016 1. 1yD83870VM5394142 Pending eer
April 04, 2046 through August 31, 2016 Page 13

TAYLOR - 0312
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 31 of 36 PAGEID #: 614

Transaction History
April 01, 2016 through August 31, 2016 it P ayPal

 

 

 

 

 

Date Description Status Currency Gross Fes Net
04/30/2018 opt erties Pending usD 30.47 0.00 30.47
04/30/2016 Tor ocr oyanen no nsas2 Completed usp 30.47 0.00 -30.47
05/01/2016 1D. osem2a7s 7Heesuaow Pending usD “1,00 0.00 -1,00
05/01/2016 ply oot cm Pending usp -1.00 0.00 -1.00
osor2016 PAyPal Debit Authorization Pending usD -3.38 0.00 -3.38

ID: 6PV824012M1228140

 

General PayPal Debit Card Transaction: USPS
05/01/2016 + 38210207529609476 Completed Usb -15.08 0.00 -15.08
ID: 6L10808785833202E

 

Bank Deposit to PP Account
O5/01/2018 1 ssgassocxtdiaser Pending usp 45.08 0.00 15.08
osrorrzo1g eneral Authorization Completed usD -15,08 0.00 -15,08

ID: 2KD36508U0104631H

 

General PayPal Debit Card Transaction:
05/01/2016 MARSHALLS #0253 Completed USD -33.44 6.00 ~33.44
ID: 645425198F5849924

 

Bank Deposit fo PP Account
05/01/2016 a eee moan Pending usp 33.44 0.00 33.44
osareoig General Authorization Completed usD “33.44 0.00 33.44

ID: BKY18531H16469700

 

General PayPal Debit Card Transaction: SHELL OIL
O6/01/2016 57446338204 Completed USD -20.01 0.00 -20.01

ID: 75B11287X6551072P

 

 

 

05/01/2016 eee Pending USD 20.01 0.00 20.01
05/01/2016 Wb soxroupetnoanapa Completed usp 1.09 0.00 -1.00
05/02/2016 iD otNavedeawerpesee: Pending usb -2.58 0.00 2.58
asyoz201g PayPal Debit Authorization Pending usD -7.80 0.00 -7.80

ID: 82A71748UB6546158

 

Ganeral PayPal Dabit Card Transaction:
05/02/2016 BESTBUYCOM7&4868027625 Completed USD “321.74 0.00 -321.74
ID: 6R790499939922832

 

Bank Deposit to PP Account .
05/02/2016 ID: 24B82299SF5051437T Pending USD 321.74 0.00 321.74
April 01, 2016 through August 31, 2016 Page 21

TAYLOR - 0320
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 32 of 36 PAGEID #: 615

Transaction History Pd PayP al

April 01, 2016 through August 31, 2016

Date Description Status Currency Gross Fee Net

PayPal Debit Authorization

ID: 75W25582VS493445N Pending usD ~138.41 0.00 -139.44

O5/03/2016

General PayPal Debit Card Transaction: SPEEDWAY
05/03/2016 O9697 MIA Completed USD -2.58 0.00 -2,58

ID: OTN72242NF8850256

 

Bank Deposit to PP Account
Q5/03/2018 “1! doer 14a7Xs70750U Pending USD 2.58 0.00 2.58
05/03/2018 General Authorization Completed usp -2.58 9,00 -2.58

ID: 6TN&98484W070553C

 

General PayPal Debit Card Transaction: CHIPOTLE
OS/03/2016 0126 Completed USD -7.80 0.00 -7.80

ID: 8V4714802R868323G

 

Bank Deposit ta PP Account
05/03/2018 1h, zapsosgesi 3999830 Pending USD 7.80 0.00 7.80
osjoay201e eneral Authorization Completed usD -7.80 0.00 -7.80

ID: 82A71748UB6546158

 

General PayPal Debit Card Transaction:
05/03/2016 OVR*O.CO/OVERSTOCK.CO Completed USD 77.81 0.00 -77.81
ID: 5VG613B1MT5023212

 

 

 

 

05/03/2016 Fp apes era Pending usp 77.81 0.00 77.81
05/09/2016 To ave ao Ne  rBOF Completed usD 77.84 0.00 -77.81
05/04/2016 i dBuostae linea Completed © =—-« USD 26.71 0.00 2671
05/04/2016 Toe endnonenaies Pending USD -12.47 9.00 12.47
ososizo1g count Hold for Open Authorization: PayPal Pending usD 1247 0.00 A247

[D: 2R228516TS055633S

 

General PayPal Debit Card Transaction:
05/04/2016 BESTBUYCOM784832071724 Completed USD ~139.41 0.00 -138.41
IO: 2VX3391600864202C

 

Bank Depssit to PP Account .
05/04/2018 15. ounuavatudseovoan Pending usD 125.17 0.00 125.17
oso4201g General Authorization Completed USD 139.41 0.00 ~139.44

ID: TSW25662V8493045N

 

General PayPal Debit Card Transaction; DOLLAR-
05/04/2016 GENERAL #4987 Completed USD -6.36 0.00 5.36
ID: 9M432360B6532352A

April 01, 2016 through August 31, 2016 Page 23
TAYLOR - 0322
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 33 of 36 PAGEID #: 616
Transaction History
April 01, 2016 through August 31, 2016 & P ayPal

Date Description Status Currency Gross Fee Net

Bank Deposit to PP Account
05/30/2016 ID: GOA4256609261250T Pending UsD 15.00 0.00 15.00

General Authorization
66/30/2016 lO: 3VD83462144172536 Completed USD -1.00 0.06 -1,00

Generat PayPal Debit Card Transaction: TACO SELL
05/30/2016 003254 Completed USD -5.67 0.00 -5.67

ID: OACS0128LE0843926

 

Benk Deposit to PP Account .
05/30/2018 ont rostodeeiine Pending usD 5.67 0.00 5.67
osigorzo16 CSeneral Authorization Completed USD 5.87 0.00 5.67

ID: 2NY293858JP9415454

 

General PayPal Debit Card Transaction: MAX
05/30/2016 ORIENT Completed UsD -2.40 0.00 -2.40

ID; 9024893900958212V

 

 

 

 

 

 

 

 

 

05/30/2016 La Pending usp 2.40 0.00 240
05/30/2016 iD opMevpenuesngeoK Completed usD -2.40 0.00 “2.40
06/30/2016 rey evens texoaneaap Pending usD -29.00 0.00 -39.00
05/31/2016 poy nie : Reversed usD -108,96 0.00 106.96
05/31/2016 Tor ewescrsdrugnerin Pending USD 625.00 0.00 825.00
05/31/2016 FT aTSOo Oe ee Completed usD 625.00 0.00 625.00
05/31/2016 eereerenoepenan Pending usD 6.06 0.00 6.06
05/31/2016 oa i Reversed usp -50.00 0.00 -60.00
05/31/2016 Toe Oe Ora auntie Pending USD -25.00 0.00 -25.00
eeror2018 PayPal Debit Authorization Pending usp 4.28 0.00 4.26

iD: 65M81270FD2873059

 

Generali PayPal Debit Card Transaction: UNITED
06/01/2018 01629259039461 Completed USD . -38.00 0.00 -39.00
ID: 4FC55376GK6914544

Bank Deposit to PP Account Pending usD 39.00 0.00 39.00

06/01/2018 ny. axM843131B2610003

Page 41

April 01, 2016 through August 31. 2016
TAYLOR - 0340
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 34 of 36 PAGEID #: 617

Transaction History & PayPal

April 01, 2076 through August 31, 2016

 

 

 

 

 

 

 

 

Date Description Status Currency Gross Fee Nat
06/08/2016 japan Pending USD 15.54 0.00 ~15.54
06/08/2016 ee Carmzs Completed Tr) 625.00 0.00 -625.00
06/09/2016 oe cuNoeagsnroaaer Pending usp -47.00 0.00 -47.00
06/09/2016 ECE Pending - USD -25.50 0.00 -25,50
06/09/2016 Ee aneteeueeeed Panding usD B46 0.00 2.46
06/10/2016 ee oie etia6253q Complated USD 355.00 0.00 355.00
06/10/2018 i, srouomiaieg) ee Completed usp -355.00 0.00 388.00
osioro1a PayPal Debit Authorization Pending usp 3.38 0.00 -3,38

ID: 32323873DW393624K

 

Generaf PayPal Debit Card Transaction:
06/10/2016 COLDSTONE #20339 Completed USD 8.46 0.00 -9.46
ID; 8MC479001F217661U

 

Bank Deposit to PP Account .
06/10/2018 Tae ee recGyneany Pending USD 9.46 0.00 9.46
oaoroig Ceneral Authorization Completed USD. 9.48 0.00 9.46

iD: 4722212684096335V

 

General PayPal Debit Card Transaction: MAX &
06/10/2075 ERMAS MILLER LA Completed usb -21,54 0.00 -21.54
ID: OS V88E90DU5S64043V

 

Bank Deposit ta PP Account
06/10/2016 “15 cee pesUM2755533 Pending usD 21.54 0.00 21.54
osriorzo1g General Authorization Completed USD -15.54 0.00 “15.54

ID: 60'V6G8843LD3609234

 

General PayPal Debit Card Transaction: SCENE 75-
06/10/2016 DAYTON EMBED Completed USD -16.00 0.00 ~16.00
ID: 1WK311260L4450013

 

Bank Deposit to PP Account
0610/2016 EE Oo pee Panding USD 16.00 0.00 16.00
oato/2016 General Authorization Completed USD -16.00 0.00 -16.00

ID: 4F244826K03839538

 

General PayPal Debit Card Transaction: SCENE 75-
06/10/2016 DAYTON EMBED Completed USD 10.00 0.00 -10.00
ID: 16M510147937492345

April 01, 2016 through August 31, 2016 Page 44
TAYLOR - 0343
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 35 of 36

TOTAL QUALITY LOGISTICS LLC
4269 IVY POINTE BLVD
CINCINNATI OH 46245

JONATHAN E TAYLOR
200 ANGELA DR
GERMANTOWN OH 46327

Cheek stub for the parlod

fo

 

06/28/2016
O5/oa/2616

with a pay dete of May 13, 2016

 

 

 

 

 

 

 

 

 

EMPLOYER AND TAX INFO Paycer EEID 6686-5886-6996-20 OTHER INFO Direct Depost# == 7097800063
Employan# 14228 FITWH 84
Dopariment # 10024 OH Ts)
BEN: **-*".0933
BIWEEKLY RATE HOURHINIT | CURRENTS | YTD HRUNIT YTO$ DEDUCTION | GURRENTS YIDS TAX GURRENT $ vID$
REGSAL 90.00 1,340.16. ao.00 1,346.16 FITWH 77.85 TeG8
. MED 49.62 19,62
s0C 8346 83,40
oH 52.40 5210
OHOEF 22.58 - 23.58
CHWW 40.84 46.88
EEE 1003.04 ic oe ee 20.08 1,046.40 258.12 968.12

 

 

 

 

 

 

 

 

 

 

TOTAL QUALITY LOGISTICS LLC
4289 IVY POINTE BLVD
CINCINNATI OH 46245

Pay this Amount

THIS 1S NOT A CHECK. THIS DOCUMENT |S TO BE USED FOR INFORMATIONAL PURPOSES ONLY.

 

Direct Deposit # 1097800953
Date  06/€3/2016

 

“ NON-NEGOTIABLE” DIRECT DEPOSIT RECEIPT ™

 

 

VOID ** VOID **

 

 

Pay to the 10024 «=D
Ordat of JONATHAN E TAYLOR

200 ANGELA DR

GERMANTOWN OH 45327

CONFIDENTIAL

DIRECT DEPOSIT $1,093.04
TOACCOUNT # = XXXXX3620

BANK #

RXXXMO037

NON-NEGOTIABLE

vd

 
Case: 1:18-cv-00224-TSB Doc #: 17-2 Filed: 11/11/19 Page: 36 of 36 PAGEID #: 619

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

071 | Effective Date Notification of Personnel Action 02 Social Security Number
EMPLOYEE INFORMATION U. S. Postal Service
03 | Employee Name-Last” TAYLOR 38 | Probation Expir Date
04 | Employee Name-First JONATHAN 39 | FLSA Status N
06 | Employee Name-Middle ELLINGTON 40 | Pay Location 024
06 | Mailing Address 200 ANGELA DRIVE 41 | Rural Carrier-Route
Street/Box/Apts 42 | Rural Carr-L-Rte ID
07 | Mailing Address-City GERMANTOWN 43 | Rural Carr-Pay Type
08 | Mailing Address-State OH 45 | Rural Carr-FLSA
09 | Mailing Address-Zip+4 45327-9370 46 | Rural Carr-Commit
10 | Date of Birth 05-16-1980 47 | Rural Can-EMA
11 | Veterans Preference 1 48 | Rural Carr-Hours
12 | Sex 49 | Rural Carr-Miles
13 | Ethnicity-Race 50 | Job Sequence
14 | Disability 05 §1 | Occupation Code 2395-0017
15 | Leave Comp Date 02-20-2016 52 | Pasition title PSE SALES & SVCS/DISTRIBUTIG
16 | Enter on Duty Date 02-20-2016 53 | Labor Dist Code 4300
17 | Retirement Comp Date 54 | Designation/Activity 81/3
18 | Serv Anniversary PPYR 55 _| Position Type 8 - PSE/CCAIMHAVTE
19 | TSP Eligibility ; | - INELIGIBLE | 56 | Limit Hours 0
20 | TSP Service Comp Date 57 _ | Allowance Code
21 | Prior CSRS Service 58 | Employment Type
22 | Frozen CSRS Time SALARY INFORMATION
23 | Leave Data Category 4.00 - HOURS/PP 59 | Pay Rate Code H
24 | Leave Data-Chg PPYR 60 | Rate Schedule Code P - POSTAL SPT EMP (PSE)
25_| Leave Data-Type 2 - EARN AL - EARN SL 61 _| Grade/Step O6/ A
26 | Credit Miltary Serv ooo0 62 | Base Salary 16.06
27 | reserved for fufure use 63 | Cola 0.00
28 | Retirement Plan _ 2-FICA 64 | Cola Roll-In Ind
29 | Employee Status 65 | Next Step PPYR
36 | Life Insurance - AO - Ineligible 66 | Merit Anniv Date
31 | Special Benefits 67 | Merit Lump Sum 6.00
POSITION INFORMATION 68 | Special Salary Code
$2 | Employ Office-Fin No 38-2093 69 | Protected RSC
33 | Employ Office-Name_ DAYTON PO 70 | Protected Grade/Step i
34 | Employ Office-Address es 71_| Expiration PPYR
1111 EAST FIFTH ST 72 | Protected RC Hours
35 | Duty Station-Fin No 38-2093 73 (| Protected RC Miles
36 | Duty Station-Name DAYTON PO 74 | RC Guaranteed Salary
37 | Appt Expiration Date 02-13-2017 75 | Annuity Amount 0.00
NATURE OF PERSONNEL ACTION
77_| Nature of Action Code 317 [.78_ | Authority |39-USC Sect 1001
79 | Description : RESIGNATION ALL OTHER
80 [Code |522 81 | Code | 82 [Code | | 83 [Code [621 |
84 | Remarks
PERSON ID:04367092 PERS ASSGN:04367092
LAST DAY IN PAY STATUS 04/22/2016
85 | Authorization 86 | Processed Date 04-29-2016
MANAGER, HUMAN RESOURCES SHARED SERVICE 87 | Personnel Office ID

 

 

CENTER

 

 

 

 

88 | OPF Location

 

 

PS Form 50, January 2009 (Exception to Standard Form 60)

EXHIBIT

15-D

 

 

 
